UNITED STATES DISTRICT COURT ee i
SOUTHERN DISTRICT OF NEW YORK [ELECTRONICALLY FILED |
who yt the 5

 

UNITED STATES OF AMERICA

No. 16-cr-522-20 (RJS)

ORDER
VINCENT TERRACCIANO,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

On May 24, 2017, Defendant pleaded guilty to one count conspiracy to traffic contraband
cigarettes, in violation of 18 U.S.C. § 2342. (Doc. No. 907.) On September 25, 2017, the Court
sentenced Defendant principally to time served (one day) and a supervised release term of three
years with two months’ home confinement. (Doc. No. 1092.) The Court is now in receipt of a
letter from Defendant, dated February 5, 2020, requesting early termination of supervised release
(Doc. No. 1764) and a letter from the government, dated February 7, 2020, opposing Defendant’s
request (Doc. No. 1766).

Pursuant to 18 U.S.C. § 3583(c), the Court “may, after considering factors set forth in
section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) ... terminate a
term of supervised release and discharge the defendant . . . at any time after the expiration of one
year of supervised release, pursuant to the provisions of the Federal Rules of Criminal Procedure
relating to the modification of probation, if it is satisfied that such action is warranted by the
conduct of the defendant released and the interest of justice.” See United States v. Gammarano,
321 F.3d 311, 315 (2d Cir. 2003) (noting that “district courts must consider the[se] factors” but

that they need not “make specific findings of fact with respect to each of these factors”). The
Court has considered the parties’ submissions as well as the Section 3553 factors outlined above,
and finds that early termination of Defendant’s supervised release would not be in the interest of
justice, particularly in light of the fact that the Court imposed a non-custodial sentence and the fact
that the requirements of Defendant’s supervised release are not particularly onerous. Accordingly,
IT IS HEREBY ORDERED THAT Defendant’s request is DENIED.

SO ORDERED.

Dated: February 12, 2020
New York, New York

   

CHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
